■—Order entered July 1, 1965 directing that Vincent J. Malone be appointed committee of the property of Everett Colby, Jr., in place of the Bank of New York as provided for in the proposed order submitted by the petitioner herein and which further fixed the bond of Vincent J. Malone as such committee in the sum of $150,000, and the order entered September 23, 1965 which reaffirmed the aforesaid order, unanimously modified, on the law and on the facts and, in the exercise of discretion, by substituting the United States Trust Company of New York as sole committee of the property of said incompetent, an institution exempt by law, from having to execute and file a bond and, as so modified, otherwise affirmed, with $30 costs and disbursements to the petitioner payable out of the property of the incompetent. On February 4, 1965 petitioner, Edith Colby Grafmueller, one of two surviving sisters of Everett Colby, Jr., petitioned to have him declared incompetent and to have herself declared committee of his person and the Bank of New York declared committee of his property. Anne Colby Vanderbilt, the sole heir at law and next of kin and distributee of Everett Colby, Jr., other than petitioner, consented to the appointment of the proposed committees. On May 25, 1965 after a hearing, a Sheriff’s jury found Everett Colby, Jr., incompetent to handle himself and his affairs by reason of lunacy. It is our opinion that the request of the petitioner and her sister for the appointment of either the Bank of New York or the United States Trust Company of New York as committee of the property of the said incompetent was a reasonable request and, in the interest of economy and sound discretion, the court directs the appointment of the United States Trust Company of New York as committee of the property of Everett Colby, Jr. (Matter of Rothman, 263 N. Y. 31; Matter of Dietz, 247 App. Div. 366; Matter of Rice, 22 A D 2d 339). Concur — Breitel, J. P., Valente, McNally, Eager and Staley, JJ.